                     Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 1 of 31


                   1 Gary M. Messing, Bar No. 75363
                       gary@majlabor.com
                   2 Jason Jasmine, Bar No. 215757
                       jason@majlabor.com
                   3 Steven Kaiser, Bar No. 105150
                       steve@majlabor.com
                   4 D. Paul Bird II, Bar No. 202066
                       paul@majlabor.com
                   5 MESSING ADAM & JASMINE LLP
                     980 9th Street, Suite 380
                   6 Sacramento, California 95814
                     Telephone:      916.446.5297
                   7 Facsimile:      916.448.5047

                   8 Attorneys for Plaintiffs MARK KERZICH and
                     TIMOTHY WERTZ, et al.
                   9

               10 Arthur A. Hartinger, Bar No. 121521
                    ahartinger@publiclawgroup.com
               11 RENNE PUBLIC LAW GROUP
                  350 Sansome Street. Suite 300
               12 San Francisco, California 94104
                  Telephone:    415.848.7200
               13 Facsimile:    415.848.7230

               14 Attorneys for Defendant
                  COUNTY OF TUOLUMNE
               15

               16                                  UNITED STATES DISTRICT COURT
               17                  EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
               18
               19 MARK KERZICH and TIMOTHY WERTZ,                    Case No. 16-CV-01116-DAD-SAB
                  on behalf of themselves and all similarly
               20 situated individuals,                              NOTICE OF MOTION AND JOINT
                                                                     MOTION FOR APPROVAL OF REVISED
               21                    Plaintiffs,                     FLSA SETTLEMENT AGREEMENT
               22             v.                                     Judge:          Hon. Dale A. Drozd
                                                                     Hearing Date:   December 4, 2018
               23 COUNTY OF TUOLUMNE,                                Time:           9:30 a.m.
                                                                     Courtroom:      5
               24                    Defendant.
                                                                     Action Filed: July 28, 2016
               25

               26
               27

               28
MESSING ADAM &
  JASMINE LLP        00060292-12                                 1
ATTORNEYS AT LAW
                        NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 2 of 31


                   1            TO ALL PARTIES AND COUNSEL OF RECORD:
                   2            PLEASE TAKE NOTICE that on December 4, 2018 at 9:30 a.m. in Courtroom 5 of the
                   3 above-captioned court, Plaintiffs MARK KERZICH and TIMOTHY WERTZ on behalf of

                   4 themselves and all similarly situated individuals (“Plaintiffs”) and Defendant County of Tuolumne

                   5 (“Defendant” or “Tuolumne County”) (collectively the “Parties”) will and hereby do move this

                   6 Court for an order approving the Parties’ proposed settlement agreement as a fair and reasonable

                   7 compromise of a bona fide dispute.

                   8            This motion seeks approval of an FLSA settlement for a total of $450,000.00 (with

                   9 $252,000 allocated to Plaintiffs’ damages, $6,000 to incentive payments, $124,500 in attorneys’

               10 fees and $67,500 in costs). Plaintiffs’ attorneys’ fees are based on their lodestar; Plaintiffs

               11 contend they are fair and reasonable; and Defendant has no objection. Settlement was obtained

               12 through the guidance of Magistrate Barbara McAuliffe and resolves a bona fide dispute between

               13 the Parties. It provides fair and reasonable compensation to each Plaintiff based both on the

               14 allegations set forth in the complaint and provides an immediate monetary benefit in the form of

               15 damages paid to 99 Plaintiffs and Consenters as well as an ongoing benefit as of December 2017,

               16 when the County began including payments of cash in lieu of medical benefits in their regular rate

               17 of pay for FLSA overtime purposes.

               18 / / /
               19 / / /

               20 / / /

               21 / / /

               22 / / /

               23 / / /

               24 / / /

               25 / / /

               26 / / /
               27 / / /

               28 / / /
MESSING ADAM &
  JASMINE LLP          00060292-12                                      1
ATTORNEYS AT LAW
                          NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 3 of 31


                   1            This motion is based on this notice, the supporting memorandum of points and authorities

                   2 served and filed herewith, the declarations of Plaintiffs’ counsel Gary Messing and Jason Jasmine,

                   3 Defendant’s counsel Arthur Hartinger, and the papers and records on file herein, and on such oral

                   4 and documentary evidence as may be presented at the hearing on the motion.

                   5

                   6 Dated: October 29, 2018                     MESSING ADAM & JASMINE LLP

                   7

                   8
                                                                 By          /s/ Steven Kaiser
                   9                                                                 GARY M. MESSING
                                                                                     JASON H JASMINE
               10                                                                     STEVEN KAISER
                                                                                      D. PAUL BIRD II
               11
                                                                      Attorneys for Plaintiffs MARK KERZICH and
               12                                                     TIMOTHY WERTZ, et al.

               13

               14 Dated: October 29, 2018                        RENNE SLOAN HOLTZMAN SAKAI LLP

               15

               16
                                                                 By          /s/ Arthur P. Hartinger
               17                                                                 ARTHUR A. HARTINGER
                                                                      Attorneys for Defendants COUNTY OF
               18                                                     TUOLUMNE
               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
MESSING ADAM &
  JASMINE LLP          00060292-12                                      2
ATTORNEYS AT LAW
                          NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 4 of 31


                   1                                                    TABLE OF CONTENTS
                   2                                                                                                                                         Page
                   3 JOINT MEMORANDUM OF POINTS AND AUTHORITIES .......................................................1

                   4 I.         INTRODUCTION ..................................................................................................................1

                   5 II.        THE SETTLEMENT AGREEMENT ....................................................................................3

                   6            A.        Background Of The Settlement Agreement ...............................................................3

                   7            B.        The Terms Of The Settlement Agreement .................................................................3

                   8            C.        Expert Analysis Supports The Claims Made By The Plaintiffs. ................................4

                   9            D.        The Settlement Provides Benefits For All Claims Made By Plaintiffs,
                                          Including Liquidated Damages ..................................................................................6
               10
                                          1.        The Flores Claim ...........................................................................................6
               11
                                          2.        The Canine Claim...........................................................................................6
               12
                                          3.        The $3,000 Incentive Award is Proposed for Each Named Plaintiff .............7
               13
                                          4.        Summary of the Claims ................................................................................10
               14
                                E.        Administration Of The Claims .................................................................................11
               15
                       III.     STANDARD OF REVIEW .................................................................................................12
               16
                       IV.      THE PROPOSED SETTLEMENT AGREEMENT IS FAIR,
               17               ADEQUATE, AND REASONABLE ..................................................................................13

               18               A.        Plaintiffs’ Liability Case Is Strong ...........................................................................13
               19               B.        Without Settlement, There Is The Potential Risk, Expense, Complexity,
                                          And Likelihood Of Further Litigation ......................................................................13
               20
                                C.        The Settlement Is Within Plaintiffs’ Range Of Possible Recovery .........................16
               21
                                D.        Extensive Discovery Was Conducted By Both Parties, And The Matter
               22                         Settled Shortly Before Trial .....................................................................................16

               23               E.        The Scope Of Release Is Limited To Claims Related To This Litigation ...............17

               24               F.        Experienced Counsel Views This Settlement As Reasonable .................................18

               25               G.        Settlement Was Reached Through The Guidance Of A Magistrate Judge ..............18

               26 V.            PAYMENT OF ATTORNEYS FEES .................................................................................19
               27               A.        Legal Standard ..........................................................................................................19

               28
                        00060292-12                                                         i
MESSING ADAM &
  JASMINE LLP
ATTORNEYS AT LAW
                           NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 5 of 31


                   1                                                     TABLE OF CONTENTS
                                                                             (Continued)
                   2                                                                                                                                      Page
                   3             B.        The Lodestar Is Presumed To Be Reasonable To Appropriately Compensate
                                           Plaintiffs’ Attorneys’ For Their Time ......................................................................19
                   4
                                 C.        The Settlement Agreement Rectifies The Concerns Raised By The Court .............21
                   5
                                 D.        Addressing The Court’s Concern, Plaintiffs’ Attorneys’ Fees In The New
                   6                       Settlement Agreement Are Fair And Reasonable ....................................................21

                   7 VI.         CONCLUSION ....................................................................................................................21

                   8 [PROPOSED] ORDER ....................................................................................................................23

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18
               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
MESSING ADAM &
  JASMINE LLP          00060292-12                                                         ii
ATTORNEYS AT LAW
                          NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 6 of 31


                   1                                                TABLE OF AUTHORITIES
                   2                                                                                                                                  Page
                   3 FEDERAL CASES

                   4 Adoma v. Univ. of Phoenix, Inc.,
                           913 F.Supp.2d 964 (E.D.Cal.2012) ............................................................................... 13, 17
                   5
                     Ambrosino v. Home Depot U.S.A.,
                   6       No. 11cv1319 L(MDD), 2014 WL 3924609 (S.D. Cal. 2014)................................................ 16

                   7 Beidleman v. County of Modesto,
                            No. 116CV01100DADSKO, 2017 WL 5257087 (E.D. Cal. Oct. 26, 2017) ...................... 12
                   8
                     Bellinghausen v. Tractor Supply Co.,
                   9        306 F.R.D. 245 (N.D. Cal. 2015) .................................................................................. 13, 20

               10 Blackwell v. Foley,
                         724 F.Supp.2d 1068 (N.D.Cal.2010) .................................................................................. 20
               11
                  Callahan v. County of Sanger,
               12        No. 14-cv-600-BAM, 2015 WL 2455419 (E.D. Cal. May 22, 2015) ................................. 14

               13 Camacho v. Bridgeport Fin., Inc.,
                        523 F.3d 973 (9th Cir. 2008) ............................................................................................... 19
               14
                  Chavez v. City of Albuquerque,
               15       630 F.3d 1300 (10th Cir. 2011) ....................................................................................... 5, 14

               16 City of Burlington v. Dague,
                          505 U.S. 557 (1992) ............................................................................................................ 20
               17
                  County P’ship Co. v. Atl. Acquisition Ltd. P’shp.,
               18         100 F.3d 1041 (1st Cir. 1996) ............................................................................................. 18
               19 Evan Alder, et al., v. County of Yolo,
                         No. 16-cv-01682-VC (E.D. CA 2018) .......................................................................... 15, 20
               20
                  Farrar v. Hobby
               21        506 U.S. 103 (1992) ............................................................................................................ 12

               22 Ferland v. Conrad Credit Corp.,
                         244 F.3d 1145 (9th Cir. 2001) ............................................................................................. 19
               23
                  Flores v. County of San Gabriel,
               24        824 F. 3d 890 (9th Cir. 2016) ....................................................................................... passim

               25 Goodwin v. Winn Mgmt. Grp. LLC,
                        No. 1:15-cv-00606-DAD-EPG, 2017 WL 3173006 (E.D. Cal. July 26, 2017) ................ 7, 8
               26
                  Hanlon v. Chrysler Corp.,
               27       150 F.3d 1011 (9th Cir. 1998) ............................................................................................. 12

               28
                        00060292-12                                                    iii
MESSING ADAM &
  JASMINE LLP
ATTORNEYS AT LAW
                          NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 7 of 31


                   1                                                  TABLE OF AUTHORITIES
                                                                            (Continued)
                   2                                                                                                                                     Page
                   3 Hensley v. Eckerhart,
                             461 U.S. 424 (1983) ............................................................................................................ 13
                   4
                     In re Bluetooth,
                   5         654 F.3d 935 (9th Cir. 2011) ............................................................................................... 19

                   6 Jones v. Agilysys, Inc.,
                            No. C 12–03516 SBA, 2014 WL 108420 (N.D. Cal. Jan. 10, 2014) .................................. 12
                   7
                     Khanna v. Inter-Con Sec. Sys., Inc.,
                   8        No. CIV S-09-2214 KJM, 2012 WL 4465558 (E.D. Cal. Sept. 25, 2012) ......................... 12

                9 Larsen v. Trader Joe’s Co.,
                         No. 11–cv–05188–WHO, 2014 WL 3404531 (N.D. Cal. Jul. 11, 2014) ............................ 18
               10
                  Linney v. Cellular Alaska P’ship,
               11        151 F.3d 1234 (9th Cir. 1998) ............................................................................................. 17

               12 Lynn’s Food Stores, Inc. v. United States,
                         679 F.2d 1350 (11th Cir. 1982) ..................................................................................... 12, 14
               13
                  McKeen-Chaplin v. Franklin Am. Mortg. Co.,
               14        No. C 10-5243 SBA, 2012 WL 6629608 (N.D. Cal. Dec. 19, 2012) .................................. 12

               15 Millan v. Cascade Water Servs., Inc.,
                         310 F.R.D. 593 (E.D. Cal. 2015)................................................................................... 17, 18
               16
                  Moreno v. City of Sacramento,
               17        534 F.3d 1106 (9th Cir. 2008) ............................................................................................. 20

               18 Nat’l Rural Telecomms.,
                         221 F.R.D. 523 (C.D. Cal. 2004) ........................................................................................ 18
               19
                  Ontiveros v. Zamora,
               20        303 F.R.D. 356 (E.D. Cal. 2014)......................................................................................... 17

               21 Parkinson v. Hyundai Motor America,
                         796 F.Supp.2d 1160 (C.D. Cal. 2010) ................................................................................. 20
               22
                  Perdue v. Kenny A. ex rel. Winn (2010),
               23        559 US 542 (2010) ........................................................................................................ 19, 20

               24 Rodriguez v. West Publ'g Corp.,
                          563 F.3d 948 (9th Cir. 2009) ................................................................................................. 7
               25
                  Selk v. Pioneers Memorial Healthcare District,
               26         159 F. Supp. 3d 1164 (S.D. Cal. 2016) ........................................................................ passim
               27 Slezak v. County of Palo Alto,
                         No. 16-CV-03224-LHK, 2017 WL 2688224 (N.D. Cal. June 22, 2017) ..................... passim
               28
MESSING ADAM &
  JASMINE LLP          00060292-12                                                        iv
ATTORNEYS AT LAW
                           NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 8 of 31


                   1                                                 TABLE OF AUTHORITIES
                                                                           (Continued)
                   2                                                                                                                                     Page
                3 Staton v. Boeing Co.,
                         327 F.3d 938 (9th Cir. 2003) ................................................................................................. 7
                4
                  FEDERAL STATUTES
                5
                  29 C.F.R. section 778.110 ................................................................................................................. 5
                6
                  29 C.F.R. section 778.215 ............................................................................................................... 14
                7
                  29 C.F.R. section 785.23 ................................................................................................................... 7
                8
                  29 U.S.C. section 201 et seq. (Fair Labor Standards Act) ....................................................... passim
                9
                  29 U.S.C. section 216 ...................................................................................................................... 19
               10
                  TREATISES
               11
                  Peter Toll Hoffman, Valuation of Cases for Settlement: Theory and Practice, 1991 J. Disp.
               12        Resol. (1991) ....................................................................................................................... 15

               13

               14

               15

               16

               17

               18
               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
MESSING ADAM &
  JASMINE LLP          00060292-12                                                        v
ATTORNEYS AT LAW
                          NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 9 of 31


                   1                    JOINT MEMORANDUM OF POINTS AND AUTHORITIES
                   2                                                    I.
                   3                                           INTRODUCTION
                   4            This motion is brought jointly by Plaintiffs MARK KERZICH and TIMOTHY WERTZ

                   5 and the Opt-In Plaintiffs (referred to herein collectively as “Plaintiffs”)1; and Defendant COUNTY

                   6 OF TUOLUMNE (“Defendant” or “County”). Defendant and Plaintiffs are collectively referred

                   7 to herein as the “Parties”.

                   8            The Parties have reached a new tentative settlement of this Fair Labor Standards Act

                   9 ((“FLSA”) 29 U.S.C. section 201 et seq.) matter which addresses the Court’s reservations

               10 concerning the prior settlement while providing the Plaintiffs appropriate recovery on their

               11 damages. (A copy of the proposed Revised Settlement Agreement is attached to the Declaration

               12 of Gary M. Messing in Support of Joint Motion for Approval of Revised FLSA Settlement

               13 (“Messing Decl.”), Exh. 1.) This motion seeks the Court’s approval of the Parties’ settlement of

               14 $450,000, to be allocated approximately as follows:

               15

               16

               17

               18
               19
                       11
               20         The opted in Plaintiffs are as follows: Michelle Abott, Kathleen Adams, Scott Anderson, David
                       Archibald, Bethany A. Baker, Julianne Baker, Nancee Baker, Rebecca Bogolea, Ashley Boujikian,
               21      Breanne Brown, John Burkett, Lee Butler, Max Cannon, Richard Champlin, Malissa
                       Cruickshanks, Kevin Curran, Amber Davis, Craig Davis, Eric Davis, Daniel Decroix, Macejko
               22      DeLacy, Kelly Dickson, Jennifer Dillon, Wesley Durnall, Leigh Ann Eastman, Jennifer Ellis, Terri
                       Ferrell, Emily Flosi, Andrew J. Ford, Jamie Galvez, Jeff Glemper, Esmeralda Gonzalez, Daniel
               23      Graziose, Shaylene Graziose, Brandon Green, Jeremy Green, Patrick Griswold, Philip Halencak,
                       Paul Harrison, Rodney Hobbs, Brandon Holt, Tyler Hopkins, Robin Hunt, Andrea Hurtado,
               24      Christopher Hurtado, Oliver Imlach, Mayle Johnson, James B. Kelley, Constance King,
                       Christopher K. Laios, Neil Lillie, Wyatt Livingston, Robert Lyons, Stacey Macdonald, Scott
               25      McAndrews, Lonnie McCarty, Larry McNeil, Joseph Morton, Deborah Moss, Daniel Newman,
                       Robert Nikiforuk, Lisa Ohler, James W. Oliver Jr., Wyatt Oliver, Jacob Ostoich, Jamie Pacheco,
               26      Adam Paszkowski, Sarah Pennington, Steven Piech, David Poel, Nicole Rager, Andrea Ransom,
                       Robert Ransom, Bryan Rapoza, Jared Richards, Pamela J. Rivers, Eric Roberts, Nathan Rogers,
               27      Amanda Roos, Paula Rosa, Travis Sanches, Nicco Sandelin, William Keith Schertz, William
                       Shane Schertz, Steven Sebring, Victor Serrano, Andrew C. Smith, Russ Smith, Rhonda Solus,
               28      Israel Speer, Robert Speers, Mathew Stuart, Justin Teague, Nicholas Thompson, Donna Torres,
                       Jason Tudor, Jeff Wilson, Nathan Yorston, Matt Zelinsky, and Pamela Zils.
MESSING ADAM &
  JASMINE LLP          00060292-12                                       1
ATTORNEYS AT LAW
                            NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 10 of 31


                   1                   Flores Claim Damages                           $227,000
                                       Canine Claim Damages                             25,000
                   2                   Incentive payments to named Plaintiffs            6,000
                                       Plaintiffs’ attorneys’ fees                     124,500
                   3
                                       Plaintiffs’ attorneys’ costs                     67,500
                   4                                    Total                      $450,000.00

                   5 The settlement provides for full FLSA recovery to Plaintiffs, ensures that Defendant will pay all

                   6 FLSA damages, and apportions fair and reasonable attorneys’ fees to Plaintiffs’ counsel.

                   7            Guided by the Court’s August 13, 2018 Order denying the Parties’ motion to approve the
                   8 first settlement and under the direction of Magistrate Judge Barbara McAuliffe, the Parties’ new

                   9 settlement agreement resolves a bona fide dispute as it provides fair and reasonable immediate

               10 compensation to all of the ninety-nine Plaintiffs based on the allegations set forth in the complaint

               11 and on an additional claim discovered by Plaintiffs during the course of litigation; as well as an

               12 ongoing benefit as of December 25, 2016, when the County began to include cash paid in lieu of

               13 health insurance benefits in the Plaintiffs’ regular rate of pay for FLSA overtime. (Messing Decl.,

               14 ¶ 11, 12, 13; Declaration of Jason H Jasmine in Support of Joint Motion for Approval of Revised

               15 FLSA Settlement (“Jasmine Decl.”), ¶ 14; and Declaration of Arthur A. Hartinger in Support of

               16 Joint Motion for Approval of Revised FLSA Settlement (“Hartinger Decl.”), ¶ 12.) The

               17 Settlement Agreement addresses the deficiencies identified by the Order. The County will

               18 increase the funds allocated to damages for the Plaintiffs and will pay a flat fee to Plaintiffs’
               19 counsel for attorney fees, as set forth above. The contingency fee has been removed in response to

               20 the Court’s prior Order expressing reservations. (Messing Decl., ¶ 22.) Plaintiffs’ counsel’s fees

               21 are reasonable because they are based upon their lodestar and are in line with awards recently

               22 made by other district courts. (Ibid.)

               23               The Parties request that the Court approve this new agreement as it embodies a fair and
               24 reasonable resolution of a bona dispute, provides fair and reasonable awards for FLSA claims, and

               25 provides reasonable attorneys’ fees and costs to counsel.

               26
               27

               28
MESSING ADAM &
  JASMINE LLP          00060292-12                                       2
ATTORNEYS AT LAW
                          NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 11 of 31


                   1                                                      II.
                   2                                  THE SETTLEMENT AGREEMENT
                   3 A.         Background Of The Settlement Agreement
                   4            The facts and chronology of this matter were set out in detail in the prior briefing and are

                   5 summarized as follows. Plaintiffs are nonexempt employees of Defendant County, who brought

                   6 an action against it for overtime compensation under the FLSA Plaintiffs allege that the County

                   7 underpaid them because (1) it failed to include certain cash-in-lieu-of-medical-benefits in their

                   8 regular rate of pay (this claim is referred to as the “cash in lieu” or “CIL Claim”); and (2) its

                   9 benefits plan was not “bona fide” as its CIL payments to certain Plaintiffs were not an “incidental”

               10 part of the total plan (this claim is referred to as the “total benefits plan” or “TBP Claim”). These

               11 two claims were made pursuant to the recent 9th Circuit ruling in Flores v. County of San Gabriel,

               12 824 F. 3d 890 (9th Cir. 2016 [referred to herein as “Flores”]), and are therefore referred to

               13 collectively as the “Flores claim.” During the pendency of the case, it was determined that certain

               14 of the Plaintiffs were also owed backpay for the County’s failure to include a payment differential

               15 in their regular rate of pay for canine work (the “Canine Claim”). (Declaration of Jason Jasmine at

               16 ¶ 8.)

               17               At the end of a second settlement conference with Magistrate Judge Barbara McAuliffe

               18 held on October 23, 2017, the Parties reached a proposed agreement to settle. This Agreement
               19 was presented to this Court, which, on August 13, 2018 and after extended briefing, denied the

               20 Parties’ joint motion without prejudice to the Parties attempting to settle the action in a manner

               21 that remedied the deficiencies the Court identified in its order.

               22               On September 5, 2018, the Parties met again with Magistrate Judge McAuliffe, at the end

               23 of which the Parties reached a new proposed settlement agreement (Messing Decl., ¶ 13), which is

               24 the subject of this Motion.

               25 B.            The Terms Of The Settlement Agreement
               26               Under the terms of the Settlement Agreement, the County has agreed to pay a total of
               27 $450,000.00 (the “Settlement Amount”) to settle this case. (Messing Decl. passim.) This figure is

               28 made up of $227,000 in damages to Plaintiffs arising from the Flores Claim, $25,000 in damages
MESSING ADAM &
  JASMINE LLP          00060292-12                                        3
ATTORNEYS AT LAW
                          NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 12 of 31


                   1 arising from the Canine Claim, and $3,000 each as an incentive payment to the two named

                   2 Plaintiffs; and $192,000 in attorneys’ fees and costs to Plaintiffs’ counsel. Further, the County

                   3 agreed to comply with the FLSA overtime wage requirements as set forth in Flores, supra, and

                   4 began including cash paid in lieu of health insurance benefits in the regular rate of pay for FLSA

                   5 overtime as of December 25, 2016.

                   6            As to the Flores Claim, each Plaintiff’s share consists of a proportionate share of the

                   7 amount the County agrees to pay in damages (cash in lieu of health insurance benefits, and all

                   8 health insurance benefit payments) in the regular rate of pay based upon each employee’s overtime

                   9 hours between July 28, 2013 and December 25, 2016. (Messing Decl., ¶ 10.)

               10 C.            Expert Analysis Supports The Claims Made By The Plaintiffs.
               11               Plaintiffs’ damages analysis was performed by Kirk Koenig of ERS Group. Kirk Koenig,

               12 who at the time was a Principal at ERS Group, a national economic research and consulting firm,

               13 and members of his staff generated and performed the calculations in the sheet at Docket No. 58-4

               14 (Messing Decl., ¶¶ 11 and 12, Exh. 2), referred to henceforth as the “Calculations Document.”

               15 (Messing Decl., ¶¶ 11, 12, 39, Exh. 16 (Declaration of Kirk Koenig (“Koenig Declaration”).)

               16 Mr. Koenig has more than 20 years of experience conducting economic research and providing

               17 financial, economic, forensic accounting, statistical and information management consulting

               18 services in litigation and non-litigation matters. He has calculated economic damages on
               19 numerous occasions during the course of his career and is frequently called upon to analyze data in

               20 the context of labor and employment disputes. (Id., Exh. 16, at ¶ 1 and 2.) The numbers in

               21 columns three and four depict the maximum value of unpaid overtime wages for class members

               22 pursuant to a two-pronged theory of recovery, do not include liquidated damages, were based on a

               23 three-year statute of limitations, and were weighted based upon the likelihood of recovery under

               24 each prong of the two-pronged theory of recovery advanced by Plaintiffs, as follows.

               25               Plaintiffs alleged a two-pronged theory of recovery based on how the County employed its

               26 “Cafeteria 125,” or flexible benefits, plan. That plan allowed each Plaintiff either to have the
               27 County pay for health and medical benefits or pay cash in lieu of those benefits. Based on the

               28 holding in Flores, Plaintiffs alleged that any cash-in-lieu (or “CIL”) payments should have been
MESSING ADAM &
  JASMINE LLP          00060292-12                                        4
ATTORNEYS AT LAW
                          NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 13 of 31


                   1 included in the employee’s regular rate of pay for purposes of calculating FLSA overtime. The

                   2 settlement agreement refers to this as the “CIL” claim. (Messing Decl., ¶ 10, Exh. 1 Settlement

                   3 Agreement at pg. 3, “Terms” 1(b)(ii).) Next, if the County’s plan was found not to be bona fide,

                   4 Plaintiffs alleged that the County should have included the entire value of the plan’s allowances

                   5 (to include the cash-in-lieu payments) in their regular rate of pay, again based on the Flores case

                   6 (supra, at 902). The settlement agreement refers to this as the “TBP” (Total Benefits Plan) theory.

                   7 (Ibid.)

                   8            Pursuant to the CIL theory, the amounts in column four of the Calculations Document

                   9 reflect the maximum unpaid overtime wages for a class member who received cash-in-lieu of

               10 benefits. (Messing Decl., Exh 16 [Koenig Decl.], ¶ 5.) Pursuant to the TBP theory, the amounts

               11 in column four reflect the maximum unpaid overtime wages for all class members based on the

               12 entire value of the plan’s allowances. (Ibid.) The amounts in both columns reflect a three-year

               13 statute-of-limitations period and do not include liquidated damages. (Ibid.)

               14               In column six, the CIL claim was discounted by 22.4% to take into account the risk of

               15 bringing the matter to trial.

               16               The County hired its own economic experts, Mark Cohen and Erik Volk of Cohen Volk

               17 Consulting, to evaluate damages. According to Defendant’s experts, the greatest value of

               18 Plaintiffs’ potential recovery is $108,434, which includes liquidated damages and is based on three
               19 years of back pay. (Hartinger Decl., ¶ 8.) This figure is substantially lower than the figure

               20 calculated by Plaintiffs’ expert because Plaintiffs’ calculations used a 1.5 multiplier to calculate

               21 damages, whereas Defendant’s expert believes that only a 0.5 multiplier should be used.

               22 (Hartinger Decl., ¶¶ 9, 10.) Both the FLSA’s implementing regulations and federal case law

               23 support Defendant’s position. See 29 C.F.R. § 778.110; Chavez v. City of Albuquerque, 630 F.3d

               24 1300, 1311 (10th Cir. 2011).

               25               Therefore, in the view of Defendant’s, the settlement amount provides Plaintiffs with the

               26 full-value of their back-pay, with a three-year statute of limitations plus liquidated damages. (See
               27 Hartinger Decl., ¶ 13.)

               28
MESSING ADAM &
  JASMINE LLP          00060292-12                                       5
ATTORNEYS AT LAW
                          NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 14 of 31


                   1 D.         The Settlement Provides Benefits For All Claims Made By Plaintiffs, Including
                                Liquidated Damages
                   2
                                1.     The Flores Claim
                   3
                                Although the Parties have agreed upon the issues of liability for all claims made, there is a
                   4
                       difference in the calculation of damages which has been thoroughly addressed in the Settlement
                   5
                       Agreement. In view of the dearth of authority governing these claims, a compromise was reached
                   6
                       pursuant to which both the CIL and TBP claims were valued at the mean between the valuation
                   7
                       performed by Plaintiffs’ and Defendant’s expert valuations, except that TBP damages were
                   8
                       reduced to 22.4% of full value because of the agreement that this claim was that much less certain
                   9
                       to prevail at trial.2 This full value was used for calculation of damages related to the CIL claim,
               10
                       and was distributed to each Plaintiff in proportion to the number of hours of overtime logged by
               11
                       each, as determined by the Plaintiffs’ expert. This amount was then doubled to account for the
               12
                       Liquidated Damages associated with the claims, resulting in a total of $158,365.17. The damages
               13
                       associated TBP claim were doubled to account for the Liquidated Damages associated with the
               14
                       that claim, resulting in a total of $68,634.83.
               15
                                2.     The Canine Claim
               16
                                The Canine Claim was given a calculated value ($25,000) associated with the claims of
               17
                       those Plaintiffs to whom it applies. The general framework for the settlement was to provide two
               18
                       years of back pay for underpayment of canine pay.3 (Hartinger Decl., ¶ 3, Exh. A.) A spreadsheet
               19
                       that more fully explains the calculation table set forth at Document 58-5 is attached to Mr.
               20
                       Hartinger’s declaration. (Hartinger Decl., Exh. A.) The parties agreed that liquidated damages
               21
                       and a two year statute of limitations were appropriate because the Deputy Sheriff’s Association
               22
                       (“DSA”) and the County had jointly agreed to the methodology, and agreed the calculation should
               23
                       be changed to ensure it comported with the FLSA. (Ibid.) The parties agreed there was no bad
               24

               25

               26
                   Again this “discount” is based on the Plaintiffs’ expert calculations. There is no discount based
                       2

               27 on Defendant’s expert calculation.

               28
                       3
                        The Order set forth questions concerning calculations of the “Canine Claim” (Canine Officer
                       back pay) which the County performed and about which it responds.
MESSING ADAM &
  JASMINE LLP          00060292-12                                        6
ATTORNEYS AT LAW
                           NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 15 of 31


                   1 faith on the part of the County and have made a good faith estimate of 20 minutes of off duty time

                   2 for canine care pursuant to 29 C.F.R. section 785.23. (Ibid.)

                   3            The breakdown of the formula begins with a calculation of what overtime would have been

                   4 paid if there had been 30 minutes of underpaid overtime, less a discount for the reality that the

                   5 actual time was closer to 20 minutes; the formula did not seek any set-off or credits (for example,

                   6 for overtime which was not required under the FLSA because there was insufficient actual work

                   7 time in the period in question); and there is some degree of uncertainty as to whether plaintiffs

                   8 would prevail in the litigation. (Id. at ¶ 5.) Reviewing Exhibit A, Column B represents the canine

                   9 pay actually received by the officer during the period; Column C represents overtime with a thirty

               10 minute per day assumption of off-duty canine work; Column D represents the difference – i.e.,

               11 Column B subtracted from Column C; Column E is the discount (as described in paragraph 5

               12 above); Column F is the final amount. (Id. at ¶ 6.)

               13               3.     The $3,000 Incentive Award is Proposed for Each Named Plaintiff
               14               At its discretion, a district court may award incentive payments to named plaintiffs in an

               15 FLSA collective action. (Rodriguez v. West Publ'g Corp., 563 F.3d 948, 958–59 (9th Cir. 2009).)

               16 The purpose of incentive awards is to “compensate class representatives for work done on behalf

               17 of the class, to make up for financial or reputational risk undertaken in bringing the action, and,

               18 sometimes, to recognize their willingness to act as a private attorney general.” (Ibid.) In
               19 reviewing whether an incentive award is appropriate, the court should consider, among other

               20 things, “the actions the plaintiff has taken to protect the interests of the class, the degree to which

               21 the class has benefitted from those actions, and the amount of time and effort the plaintiff

               22 expended in pursuing the litigation.” (Staton v. Boeing Co., 327 F.3d 938, 977 (9th Cir. 2003).)

               23               In 2017 the Eastern District Court preliminarily approved a $7,500 incentive award to the

               24 named plaintiff though that amount was significantly higher than the average recovery amount of

               25 individual class members, which plaintiff estimated to be $112, and represented 3% of the total

               26 settlement fund. (Goodwin v. Winn Mgmt. Grp. LLC, No. 1:15-cv-00606-DAD-EPG, 2017 WL
               27 3173006, at *12-13 (E.D. Cal. July 26, 2017).) The court noted that at the final approval hearing

               28 it would review plaintiff's evidence that the requested incentive award was warranted “i.e.,
MESSING ADAM &
  JASMINE LLP          00060292-12                                        7
ATTORNEYS AT LAW
                          NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 16 of 31


                   1 evidence of the specific amount of time plaintiff spent on the litigation, the particular risks and

                   2 burdens carried by plaintiff as a result of the action, or the particular benefit that plaintiff provided

                   3 to counsel and the class as a whole throughout the litigation.” (Ibid.) The court looked at

                   4 incentive amounts courts in the circuit had previously approved and found the award was “not

                   5 outside the realm of what has been approved as reasonable by other courts.” (Ibid.)

                   6            In Selk v. Pioneers Memorial Healthcare District, 159 F. Supp. 3d 1164, 1181 (S.D. Cal.

                   7 2016) the court found that a $5,000 service payment to plaintiff Selk was “reasonable and

                   8 appropriate” though the settlement fund amounted to only $50,000. The settlement fund was

                   9 apportioned with 65 opt-in plaintiffs receiving individual settlement payments totaling $17,500,

               10 plaintiffs’ counsel receiving $22,000 in attorney's fees and costs, and Selk receiving a separate

               11 payment of $5,500 (in consideration for signing a “full and complete” settlement agreement with

               12 the defendant that included a general release of claims). In arriving at its decision, the court noted

               13 that the plaintiff had brought and prosecuted the action on behalf of herself and others, met with

               14 counsel in person 11 times and telephonically at least 35 times, was deposed, assisted counsel in

               15 the discovery process, and was consistently available to answer questions from counsel during

               16 more than two years that transpired between the filing of the matter action and notice of its

               17 settlement. The court also noted that Selk's decision to file suit and pursue the action resulted in

               18 “substantial benefits” on behalf of the class which as a rough estimate suggested that the
               19 settlement amount represented between 26% to 50% of recoverable damages. (Ibid.)

               20               Here, incentive awards of $3,000 each to named plaintiffs Mark Kerzich and Timothy

               21 Wertz are warranted as they expended substantial time and effort pursuing the litigation while

               22 their efforts protected the interests of the members of the collective action and brought them

               23 significant benefits. Since 1996, Kerzich has worked for the Tuolumne County Sheriff’s Office

               24 where he is currently a Sergeant. (Declaration of Mark Kerzich in Support of Motion for

               25 Settlement Approval (“Kerzich Decl.”), attached to Messing Decl., ¶ 37, Exh. 14.) In July of

               26 2016, he became aware of the Flores decision, saw that it dealt with compensation from cafeteria
               27 plans, realized that he was compensated in a similar manner, thought that the decision might

               28 impact his compensation, and contacted Plaintiffs’ counsel. (Ibid, passim.) He performed some
MESSING ADAM &
  JASMINE LLP          00060292-12                                        8
ATTORNEYS AT LAW
                          NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                     Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 17 of 31


                   1 internet research on his own to understand the potential causes of action. (Ibid.) Based upon the

                   2 Flores decision, he made rough calculations of his pay and concluded the County owed him

                   3 money. (Ibid.) He wanted to bring a lawsuit to obtain compensation not only that he thought was

                   4 owed to him but also owed to numerous other persons he believed had been incorrectly

                   5 compensated. (Ibid.) He then approached Timothy Wertz, the other named Plaintiff, to join with

                   6 him to file this lawsuit. (Ibid.) For his part, Mr. Wertz twice conferenced with Plaintiffs’ counsel

                   7 for a total of roughly four hours regarding potential claims that could be brought in the action,

                   8 facts to support the claims to be brought, and potential damages and also conferenced at least

                   9 twice with named Plaintiff Mark Kerzich for a couple of hours regarding potential claims and facts

               10 in support of them. (Declaration of Timothy Wertz in Support of Further Joint Motion for

               11 Settlement Approval (“Wertz Decl.”), attached to the Messing Decl.,¶ 38, Exh. 15, at ¶ 3.) He

               12 then spent several evenings at home after work for a total of about twelve hours accessing

               13 (through an online website portal where the County stored his payroll information) and printing

               14 out on his home printer several years’ worth of paystubs from his work as a deputy sheriff for the

               15 County which he then provided to counsel for analysis. (Ibid.)

               16              After the lawsuit was filed, Mr. Kerzich had conversations and exchanged correspondence

               17 with individuals about joining the lawsuit as he “attempted to e-mail as many people” as he could

               18 who he thought would be affected by the lawsuit. (Kerzich Decl., supra.) He believed he
               19 eventually e-mailed 80 to 100 County employees who were potentially eligible about joining the

               20 action. (Ibid.) Individuals also e-mailed him for clarification about how to join the lawsuit.

               21 (Ibid.) At least a dozen people, all of whom eventually opted into the action, approached Mr.

               22 Wertz to discuss the case and the claims it alleged. (Wertz Decl, attached to Messing Decl., ¶ 38,

               23 Exh. 15.)

               24              Several times in March and April 2017, for a total of two to three hours each, Plaintiffs’

               25 counsel conferenced with both Messrs. Kerzich and Wertz to obtain information to respond to the

               26 County’s discovery (interrogatories, requests for documents, and requests for admissions) directed
               27 to each of them. (Jasmine Decl., ¶ 12; Kerzich Decl., attached to Messing Decl., Exh. 14, at ¶ 6 –

               28 9; and Wertz Decl., attached to Messing Decl. Exh. 15, at ¶¶5 - 8.) They each located and sent
MESSING ADAM &
  JASMINE LLP         00060292-12                                        9
ATTORNEYS AT LAW
                         NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 18 of 31


                   1 counsel responsive documents and then reviewed counsel’s drafts of the discovery responses of

                   2 each to assist him in finalizing them. After the County noticed their depositions, Plaintiffs’

                   3 counsel spoke with each of them separately to ensure they understood what to expect and to

                   4 prepare for their appearance. Each then separately met with counsel prior to their depositions to

                   5 prepare and then appeared at their individual depositions: Mr. Wertz in May and Mr. Kerzich in

                   6 June. After his deposition, Mr. Kerzich provided Plaintiffs’ counsel numerous responsive

                   7 documents for supplement production to the County. (Ibid.)

                   8            From May until September, plaintiffs’ counsel often communicated with both named

                   9 plaintiffs either by phone or e-mail regarding the status of discovery and to discuss the case and

               10 eventually to ask that they attend this matter’s settlement conference. (Ibid.)

               11               On October 2, 2017, Kerzich and Wertz drove together for roughly two and a half hours

               12 from Sonora, CA, to the federal courthouse in Fresno, CA, to appear at the settlement conference

               13 which lasted almost five hours, after which they drove for another two and a half hours back to

               14 Sonora. (Kerzich Decl., supra, and Wertz Decl., supra, at ¶ 10 in both declarations.) At some

               15 point in October after the conference, Wertz talked with Plaintiffs’ counsel for roughly two hours

               16 about the potential of also settling what became known as the “Canine claim” in conjunction with

               17 settlement of the original claims addressed by this matter’s complaint. They discussed the hours

               18 that he had worked, the pay he received, and other particulars about working as a K-9 officer
               19 which supported this new claim that was eventually settled. (Ibid.) On October 23, 2017, Messrs.

               20 Kerzich and Wertz again drove together for about two and a half hours from Sonora to Fresno to

               21 appear at the continued settlement conference after which they drove for roughly two and a half

               22 hours back to Sonora. (Id, at ¶ 12 in both declarations.)

               23               Thus here, where named Plaintiffs Kerzich and Wertz have expended such an extensive

               24 amount of time and effort to protect the interests of the collective action which has benefitted

               25 greatly from those actions, incentive awards of $3,000 for each are appropriate and reasonable.

               26               4.     Summary of the Claims
               27               The following chart summarizes the Settlement Amount to be allocated to the Plaintiffs.

               28 (Messing Decl., ¶ 14.)
MESSING ADAM &
  JASMINE LLP          00060292-12                                      10
ATTORNEYS AT LAW
                          NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 19 of 31


                   1                                   Plaintiffs,              Defendant            Average
                                                including consenters
                   2    CIL damage              $103,107.17 x 2* =      $55,528 x 2* =       $158,365.17
                        number                  $206,214.34             $110,516.00
                   3    TBP damage              $229,109.42 x 2* =      $76,825 x 2* =       $305,935.42 x 22.4%** =
                        number                  $458,218.84             $153,652.00          $68,634.83
                   4    Total Flores Claim                                                   $227,000.00
                        Canine claim                                                           25,000.00
                   5
                        Plaintiffs’ Incentive                                                   6,000.00
                   6    TOTAL                                                                $258,000.00

                   7
                                * The doubling of this figure results from equal actual and liquidated damages.
                   8
                                ** This percentage was agreed on by the parties as a reduction because the claim is novel
                   9
                       and has not been fully litigated.
               10
                       E.       Administration Of The Claims
               11
                                The Parties have agreed to retain Simpluris, Inc. (the “Administrator”) to administer the
               12
                       issuance of the Claim Form and Release to all Plaintiffs, to receive and process completed Claim
               13
                       Form and Releases, to issue payments to Plaintiffs with appropriate withholdings, to issue
               14
                       payments to Plaintiffs’ counsel, and to otherwise manage the Settlement Amount as set forth in the
               15
                       Settlement Agreement. (Messing Decl., Exh. 1.) The costs of the Administrator will be split
               16
                       equally between Plaintiffs’ counsel and the County and will not reduce the Settlement Amount.
               17
                       The Settlement Agreement will govern the actions of the Administrator.
               18
                                Upon execution of the Settlement Agreement, the Parties will execute the Order as signed
               19
                       and directed by the Court. (See [Proposed] Order filed with this motion.) Within 21 calendar
               20
                       days of entry of the Court’s order approving the Parties’ Motion, the County will transmit to the
               21
                       Administrator the Settlement Amount and a list, in electronic form, of each Plaintiff’s name and
               22
                       last known address. Within 30 calendar days of payment by the County to the Administrator of
               23
                       the Settlement Amount, the Administrator will cause to be mailed the Claim Form and Release to
               24
                       each Plaintiff. Plaintiffs will have 30 calendar days from the postmark date of the Claim Form
               25
                       and Release to return a completed claim form to the Administrator (the “Claim Period”). Payment
               26
                       of the individually-calculated settlement amounts (less withholdings) to those Plaintiffs who
               27
                       timely return a Claim Form and Release shall occur no later than 30 calendar days after the close
               28
MESSING ADAM &
  JASMINE LLP          00060292-12                                       11
ATTORNEYS AT LAW
                            NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 20 of 31


                   1 of the Claim Period. Notwithstanding anything in this Agreement, no sum will be paid to any

                   2 Plaintiff who has not signed, dated and returned the Claim Form and Release.

                   3                                                    III.
                   4                                       STANDARD OF REVIEW
                   5            The court may approve an FLSA settlement if the settlement is a fair and reasonable

                   6 resolution of a bona fide dispute. (Jones v. Agilysys, Inc., No. C 12–03516 SBA, 2014 WL

                   7 108420 at *2 (N.D. Cal. Jan. 10, 2014); Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350,

                   8 1352-53 (11th Cir. 1982).) For this settlement to be approved, the Parties must demonstrate that

                   9 the proposed settlement is fundamentally fair, adequate, and reasonable. (Hanlon v. Chrysler

               10 Corp., 150 F.3d 1011, 1026 (9th Cir. 1998).)

               11               A bona fide dispute exists when there are legitimate questions about the existence and

               12 extent of defendant’s FLSA liability. (Selk, supra, at 1172 (S.D. Cal. 2016).) In determining

               13 whether the FLSA settlement is reasonable, the court should consider whether “the proposed

               14 settlement reflects a reasonable compromise over contested issues.” (Khanna v. Inter-Con Sec.

               15 Sys., Inc., No. CIV S-09-2214 KJM, 2012 WL 4465558, at *11 (E.D. Cal. Sept. 25, 2012).) To

               16 make that determination, courts in this circuit have balanced factors such as: 1) the strength of the

               17 plaintiffs’ case; 2) the risk, expense, complexity, and likely duration of further litigation; 3) the

               18 amount offered in settlement; 4) the extent of discovery completed and the stage of the
               19 proceedings; 5) the experience and views of counsel; and 6) the presence of a governmental

               20 participant. (Beidleman v. County of Modesto, No. 116CV01100DADSKO, 2017 WL 5257087, at

               21 *2 (E.D. Cal. Oct. 26, 2017).) Settlements that reflect a fair and reasonable compromise of issues

               22 that are actually in dispute may be approved to promote the efficiency of encouraging settlement

               23 of litigation. (Ibid, citing McKeen-Chaplin v. Franklin Am. Mortg. Co., No. C 10-5243 SBA,

               24 2012 WL 6629608, at *2 (N.D. Cal. Dec. 19, 2012).)

               25               An FLSA request for attorneys’ fees and costs should be approved if it is reasonable.

               26 (Slezak v. County of Palo Alto, No. 16-CV-03224-LHK, 2017 WL 2688224, at *1–2 (N.D. Cal.
               27 June 22, 2017).) The most critical factor in determining the reasonableness of a fee award is the

               28 degree of success obtained. (Farrar v. Hobby, 506 U.S. 103, 114 (1992).) “Where a plaintiff has
MESSING ADAM &
  JASMINE LLP          00060292-12                                      12
ATTORNEYS AT LAW
                          NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 21 of 31


                   1 obtained excellent results, his attorney should recover a fully compensatory fee.” (Hensley v.

                   2 Eckerhart, 461 U.S. 424, 435 (1983).) In this case, all 99 members of the class recovered an

                   3 award for counsels’ litigation of two FLSA claims pled in the complaint and one unearthed during

                   4 discovery. This excellent result supports counsel receiving a full compensatory fee, as will be

                   5 shown below.

                   6                                                       IV.
                   7                      THE PROPOSED SETTLEMENT AGREEMENT IS FAIR,
                                                  ADEQUATE, AND REASONABLE
                   8
                                Application of the factors set out in the preceding section support confirmation of the
                   9
                       Settlement Agreement.
               10
                       A.       Plaintiffs’ Liability Case Is Strong
               11
                                When evaluating the strength of a case, the Court should “evaluate objectively the
               12
                       strengths and weaknesses inherent in the litigation and the impact of those considerations on the
               13
                       parties’ decisions to reach these agreements.” (Adoma v. Univ. of Phoenix, Inc., 913 F.Supp.2d
               14
                       964, 975 (E.D.Cal.2012).) Pursuant to Flores, there is no dispute in this case as to whether cash in
               15
                       lieu of health insurance benefits must be calculated as part of the regular rate of pay for overtime
               16
                       payments under FLSA. There is a very strong likelihood that under Flores, supra, Plaintiffs will
               17
                       be able to establish at least some amount of liability as a result.
               18
                       B.       Without Settlement, There Is The Potential Risk, Expense, Complexity, And
               19               Likelihood Of Further Litigation
               20               Among the factors relevant to this determination are the course of the negotiations, the

               21 existence of any factual or legal questions that place the outcome of the litigation in doubt, the

               22 benefits of immediate recovery balanced against litigation, and the parties’ belief the settlement is

               23 fair. (Adoma, supra.) These considerations favor approving a settlement where there is a

               24 significant risk that litigation might result in a lesser recovery for the class or no recovery at all.

               25 (Bellinghausen v. Tractor Supply Co., 306 F.R.D. 245, 255 (N.D. Cal. 2015).)

               26               Here, there is risk involved for all Parties in proceeding forward with the case. In particular,
               27 the amount of Plaintiffs’ potential recovery and Defendant’s potential liability is heavily disputed.

               28 Plaintiffs have alleged that the County has miscalculated the regular rate of pay, but even if true,
MESSING ADAM &
  JASMINE LLP          00060292-12                                          13
ATTORNEYS AT LAW
                            NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                     Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 22 of 31


                   1 this type of FLSA violation does not automatically trigger liability for damages. (See, e.g.,

                   2 Chavez, supra.) There is only liability if Plaintiffs were paid less than what they were owed under

                   3 the FLSA, and because the County generally pays overtime at rates more favorable than is

                   4 required by the FLSA, significant offsets may impact the amount of liability in this case.

                   5 Plaintiffs will argue Flores supports inclusion of the payments in the regular rate for calculation of

                   6 overtime payments, and the County will zealously defend against Plaintiffs’ claim of willfulness and

                   7 liquidated damages. Given the uncertainty in the law prior to Flores, Plaintiffs may not prevail on

                   8 their allegations of willfulness and lack of good faith. (Slezak, supra, at *2.) Further, Plaintiffs’

                   9 argument that those who did not receive cash back in lieu of medical benefits should be paid

               10 damages is even more contentious. There is no clear guidance on this issue, and as the proportion

               11 of cash paid out of the County’s cafeteria plan is within the range of what may be found to be

               12 “incidental” (see 29 C.F.R. § 778.215(a)(5)), if not resolved in settlement the matter could be the

               13 subject of protracted further litigation.

               14              In addition, while Flores supports Plaintiffs’ argument that the County should have included

               15 the cash in lieu of medical payments in the regular rate for calculation of overtime payments, the

               16 County will vigorously defend against Plaintiffs’ claims that the County’s actions were willful and not

               17 in good faith. Given the uncertainty in the law prior to Flores, it is entirely possible that Plaintiffs

               18 would not prevail on their allegations of willfulness and lack of good faith. (Slezak, supra at *2,
               19 citing Lynn’s Food, supra, at 1354-55. Confronting a similar claim shortly before the Flores

               20 decision, one judge in this district has held that, based upon the uncertainty in the law, the failure

               21 to include a health benefit reimbursement amount in the regular rate was done in good faith,

               22 denying recovery of liquidated damages. (Callahan v. County of Sanger, No. 14-cv-600-BAM,

               23 2015 WL 2455419, at *13-14 (E.D. Cal. May 22, 2015).)

               24              Plaintiffs’ argument that those who did not receive cash back in lieu of medical benefits

               25 should be paid damages is even more contentious. (Jasmine Decl., ¶¶ 10 and 15.) As there is no

               26 clear guidance on this issue, and it will take a substantial expenditure of time and money to
               27 resolve these issues, if it were not settled. Also, if this matter were to proceed and should the action

               28
MESSING ADAM &
  JASMINE LLP         00060292-12                                        14
ATTORNEYS AT LAW
                         NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 23 of 31


                   1 decertified, all members would be at risk of the financial burden of shouldering the costs of their own

                   2 cases.

                   3            Finally, of the two prongs, recovery on the TBP prong is significantly riskier as Plaintiffs

                   4 will be required to show that the County’s cash-in-lieu contributions were more than an

                   5 “incidental” amount of the Cafeteria 125 Plan. (See Flores, supra, at 902.) But, there is currently

                   6 no established guideline as to what percentage is deemed “incidental” since the Ninth Circuit’s

                   7 determination that the Department of Labor’s 2003 Opinion Letter, which stated that 20% should

                   8 be the standard, was unpersuasive. (Id. at 903.)

                   9            In sum, the TBP claim is novel and untested to verdict at trial.4 Therefore Plaintiffs’

               10 counsel assignment of a 22.5% chance of recovery to that prong – a percentage which would still

               11 afford those qualifying action members a tangible monetary benefit – was reasonable.5

               12

               13

               14

               15      4
                          In fact, the only settlement agreement which Plaintiffs’ counsel has found is its own which
                  was only recently approved (on March 20, 2018) by Judge Vince Chhabria of the United States
               16 District Court, Eastern District of California, in the matter of Evan Alder, et al., v. County of Yolo,

               17 No.
                  5
                       16-cv-01682-VC (E.D. CA 2018) attached to Messing Decl., Ex 13.
                          As author Peter Toll Hoffman states in his article regarding how to value a case for
               18 settlement in the Journal of Dispute Resolution:
               19               “Before a party can calculate its break-even point, the amount at which it is
                                indifferent between settlement and trial, it must have some estimation of the
               20               anticipated outcome of trial against which it can compare any settlement offer. To
                                make a comparison, it is not only necessary to predict whether the plaintiff or
               21               defendant will prevail, but what amount of damages will be awarded must be
                                calculated as well.”
               22
                  Peter Toll Hoffman, Valuation of Cases for Settlement: Theory and Practice, p. 8, 1991 J. Disp.
               23 Resol. (1991). He notes that when the law applies an objective measure of damages, the

               24 anticipated verdict amount is measured by comparing the money value of the damages against the
                  applicable standard. Id. The best predictor is what verdicts returned in cases similar to the one
               25 being valued. Id. at 9. If verdicts are rare, then the parties look to settlements in similar claims
                  adjusted to reflect the unique facts of the case. Id. at 12-15. But Mr. Tollman provides no
               26 guidance in an instance such as this where the dispute is novel and extensive searches of case law,
                  with the help of Westlaw research attorneys, have revealed no verdicts or similar settlements,
               27 other than Plaintiffs’ counsel’s own recent one in the Alder, supra, matter. (Declaration of D. Paul

               28 Bird II in Support of Further Briefing to Approve Settlement of Action Under Fair Labor
                  Standards Act and Dismiss Matter With Prejudice, ¶¶ 25, 26 [filed 04/04/18, Document 63-1].)
MESSING ADAM &
  JASMINE LLP          00060292-12                                        15
ATTORNEYS AT LAW
                           NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 24 of 31


                   1 C.         The Settlement Is Within Plaintiffs’ Range Of Possible Recovery
                   2            A district court evaluates a plaintiff’s range of potential recovery to ensure that the

                   3 settlement amount bears some reasonable relationship to the true settlement value of the claims.

                   4 (See Selk v. Pioneers Memorial Healthcare District, supra.) The settlement amount need not

                   5 represent a specific percentage of the maximum possible recovery. But in comparing the amount

                   6 proposed in the settlement with the amount the plaintiff could have obtained at trial, the court must

                   7 be satisfied that the amount left on the settlement table is fair and reasonable under the

                   8 circumstances presented. (Ibid.)

                   9            The Parties have agreed to the terms and language of the Agreement. Though the County

               10 is not conceding or admitting a violation of any law by settling this case, the settlement amount is

               11 within the range of all overtime compensation allegedly owed to Plaintiffs and all amounts

               12 allegedly owed for liquidated damages. In addition, the County is paying reasonable attorneys’

               13 fees. In other words, the Agreement reflects a fair approximation of the likely outcome for

               14 Plaintiffs if the action were to be tried. The scope of the waiver and release provisions in the

               15 Agreement appropriately tracks the breadth of Plaintiffs’ FLSA claims in this matter. (Jasmine

               16 Decl., ¶ 15; see, also, Ambrosino v. Home Depot U.S.A., No. 11cv1319 L(MDD), 2014 WL 3924609

               17 at *2, n.8 (S.D. Cal. 2014).) The Parties balanced numerous factors favoring settlement including

               18 the strength of Plaintiffs’ case; the risk, expense, complexity, and likely duration of further
               19 litigation; the extent of the discovery completed; the stage of the proceedings; and the experience

               20 and views of counsel. (Jasmine Decl., ¶¶ 8-13, 14; Hartinger Decl., ¶¶ 3-6.)

               21               Lastly, it must be emphasized that based on the analysis of Defendant’s expert, this

               22 settlement represents a full value recovery, with a three-year look back period and liquidated

               23 damages. In other words, Plaintiffs are recovering 100% of what they could possibly recover if

               24 the matter proceeded through trial, and they won on every claim.

               25 D.            Extensive Discovery Was Conducted By Both Parties, And The Matter Settled
                                Shortly Before Trial
               26
                                The Court must assess the stage of proceedings and the amount of discovery completed to
               27
                       ensure the parties have an adequate appreciation of the merits of the case before reaching a
               28
MESSING ADAM &
  JASMINE LLP          00060292-12                                        16
ATTORNEYS AT LAW
                          NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                     Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 25 of 31


                   1 settlement. (See Ontiveros v. Zamora, 303 F.R.D. 356, 371 (E.D. Cal. 2014 [“A settlement that

                   2 occurs in an advanced stage of the proceedings indicates that the parties carefully investigated the

                   3 claims before reaching a resolution.”].) So long as the parties have “sufficient information to

                   4 make an informed decision about settlement,” this factor will weigh in favor of approval. (Slezak,

                   5 supra, at *4 (citing Linney v. Cellular Alaska P’ship, 151 F.3d 1234, 1239 (9th Cir. 1998).) The

                   6 Court should lean in favor of a settlement where evidence is presented that a considerable amount

                   7 of discovery has been conducted “because it suggests that the parties arrived at a compromise

                   8 based on a full understanding of the legal and factual issues surrounding the case.” (Millan v.

                   9 Cascade Water Servs., Inc., 310 F.R.D. 593, 610 (E.D. Cal. 2015), citing Adoma, supra, at 977).)

               10              Here, in the course of discovery, the County produced voluminous records to Plaintiffs,

               11 including eight separate productions of over 61,000 pages of information, as well as multiple files

               12 containing payroll data. (Jasmine Decl., ¶ 12.) Plaintiffs deposed three County employees, and

               13 the County deposed Plaintiffs Mark Kerzich and Timothy Wertz. The Parties retained expert

               14 witnesses who analyzed Plaintiffs’ claims and, based upon the County’s payroll records,

               15 calculated the potential back pay due to Plaintiffs and Consenters. (Ibid.) Fact discovery is

               16 closed, and expert reports have been exchanged. Given the information exchanged between the

               17 Parties and the investigation into the claims, the Parties’ decision was informed and carefully

               18 considered.
               19 E.           The Scope Of Release Is Limited To Claims Related To This Litigation
               20              Courts review the scope of any release provision in an FLSA settlement to ensure that

               21 plaintiffs are not pressured into forfeiting claims. (Selk, supra, at 1178.) A release provision that

               22 generally tracks the plaintiffs’ wage and hour claims without requiring plaintiffs to waive

               23 unrelated claims will weigh in favor of approval. (Ibid.) Here, the release provision in the

               24 Agreement tracks Plaintiffs’ wage and hour claims. (Messing Decl., Exh. 1 at ¶ 6.) Specifically,

               25 Plaintiffs agree to resolve, release, waive, and discharge any claims they may have under the

               26 FLSA arising from the claims alleged in this case and arising prior to the effective date of the
               27 agreement. (Ibid.) The Agreement is limited in scope and closely tied to the relevant wage and

               28 hour claims at issue.
MESSING ADAM &
  JASMINE LLP         00060292-12                                      17
ATTORNEYS AT LAW
                         NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 26 of 31


                   1 F.         Experienced Counsel Views This Settlement As Reasonable
                   2            In determining whether a settlement is fair and reasonable, “[t]he opinions of counsel

                   3 should be given considerable weight both because of counsel’s familiarity with th[e] litigation and

                   4 previous experience with cases.” (Slezak, supra, at *5 (citing Larsen v. Trader Joe’s Co., No. 11–

                   5 cv–05188–WHO, 2014 WL 3404531, *5 (N.D. Cal. Jul. 11, 2014); see also Millan, supra, at 612

                   6 (citing Nat’l Rural Telecomms., 221 F.R.D. 523, 528 (C.D. Cal. 2004) [“Great weight is accorded

                   7 to the recommendation of counsel, who are most closely acquainted with the facts of the

                   8 underlying litigation”].)

                   9            For Plaintiffs, attorney Jason Jasmine is lead counsel and for 13 years has focused on labor

               10 and employment law on behalf of public employees, primarily public safety employees, including

               11 collective bargaining, wage and hour law, employee discipline and employment discrimination

               12 law. (Jasmine Decl., ¶¶ 3-7.) Gary Messing has been an attorney specializing in labor and

               13 employment law for 42 years and so has extensive experience litigating labor related cases.

               14               Representing the County, Arthur A. Hartinger and Kevin P. McLaughlin are experienced

               15 wage and hour class action attorneys. Mr. Hartinger has represented public entity employers in

               16 multiple collective action lawsuits alleging violations of the FLSA regular rate requirements

               17 arising from the decision in Flores, supra, and has provided advice and negotiated resolutions of

               18 disputes arising from the Flores decision prior to litigation on behalf of other public entity
               19 employers. (Ibid.) Counsel for both Parties assert that the individual amounts are fair and

               20 reasonable based on the damage calculations, the cost of further litigation, and the risk of an

               21 adverse verdict at trial. (Jasmine Decl., ¶ 10 – 11; Messing Decl., ¶ 22; Hartinger Decl., ¶ 6.)

               22 G.            Settlement Was Reached Through The Guidance Of A Magistrate Judge
               23               The likelihood of fraud or collusion is low here because the Settlement was reached

               24 through arms-length negotiations, facilitated by an impartial mediator. (County P’ship Co. v. Atl.

               25 Acquisition Ltd. P’shp., 100 F.3d 1041, 1043 (1st Cir. 1996) [“When sufficient discovery has been

               26 provided and the parties have bargained at arms-length, there is a presumption in favor of the
               27 settlement.”].)

               28
MESSING ADAM &
  JASMINE LLP          00060292-12                                       18
ATTORNEYS AT LAW
                          NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 27 of 31


                   1            There is no evidence that the Parties or their counsel colluded or pursued their own self-

                   2 interests in reaching settlement. The settlement negotiations were at all times adversarial and

                   3 agreement was reached only after both Parties compromised on certain positions, including

                   4 liquidated damages and the recovery period. The settlement conference was presided over by

                   5 Magistrate Judge Barbara McAuliffe. Because there is no evidence of collusion or self-interest,

                   6 the settlement should be approved.

                   7                                                     V.
                   8                                  PAYMENT OF ATTORNEYS FEES
                   9 A.         Legal Standard
               10               “Where a proposed settlement of FLSA claims includes the payment of attorney’s fees, the

               11 court must also assess the reasonableness of the fee award.” Selk, supra, at 1180; see also 29

               12 U.S.C. section 216(b) (providing that, in a FLSA action, the court “shall, in addition to any

               13 judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid by the

               14 defendant, and costs of the action”). Where a settlement produces a common fund for the benefit

               15 of the entire class, courts may employ either the lodestar method or percentage-of-recovery

               16 method to determine a reasonable attorney’s fee. (See In re Bluetooth, 654 F.3d 935, 942 (9th Cir.

               17 2011).) However, where the recovery is separate from a common fund, the lodestar method is

               18 usually employed. Id. Under the lodestar method, courts multiply “the number of hours the
               19 prevailing party reasonably expended on the litigation by a reasonable hourly rate.” Camacho v.

               20 Bridgeport Fin., Inc., 523 F.3d 973, 978 (9th Cir. 2008). “Although in most cases, the lodestar

               21 figure is presumptively a reasonable fee award, the district court may, if circumstances warrant,

               22 adjust the lodestar to account for other factors which are not subsumed within it.” Slezak, supra,

               23 at *5 (citing Ferland v. Conrad Credit Corp., 244 F.3d 1145, 1149 n.4 (9th Cir. 2001)).

               24 B.            The Lodestar Is Presumed To Be Reasonable To Appropriately Compensate
                                Plaintiffs’ Attorneys’ For Their Time
               25
                                The lodestar is strongly presumed to represent a “reasonable” fee. Perdue v. Kenny A. ex
               26
                       rel. Winn, 559 US 542, 546 (2010). “Although imperfect, [the lodestar method] … produces an
               27
                       award that approximates the fee the prevailing attorney would have received for representing a
               28
MESSING ADAM &
  JASMINE LLP          00060292-12                                       19
ATTORNEYS AT LAW
                          NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                     Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 28 of 31


                   1 paying client who was billed by the hour in a comparable case; and it is readily administrable, …”

                   2 Id. at p. 543. This presumption of reasonableness is essential because “the purposes of the [fee-

                   3 shifting] statutes will not be met” unless plaintiffs' attorneys are “reasonably compensated for all

                   4 their time.” (Moreno v. City of Sacramento, 534 F.3d 1106, 1112 (9th Cir. 2008).) Courts must

                   5 award appropriate compensation to ensure that competent counsel take on cases protecting an

                   6 important public right which may not be financially lucrative. (See City of Burlington v.

                   7 Dague, 505 U.S. 557, 568 (1992); see also Parkinson v. Hyundai Motor America, 796 F.Supp.2d

                   8 1160, 1164 (C.D. Cal. 2010) [“Without the incentive of a fee award, plaintiffs… could not afford

                   9 to hire counsel to vindicate their rights.”].) Courts “should defer to the winning lawyer’s

               10 professional judgment as to how much time he was required to spend on the case.” (Moreno at p.

               11 1112; see also Blackwell v. Foley, 724 F.Supp.2d 1068, 1081 (N.D.Cal.2010).)

               12              Here, to secure a favorable settlement for their clients, counsel agreed to receive a fee award

               13 well below their lodestar.

               14              As the supporting declaration filed in support of the Joint Motion shows, plaintiffs’ counsel

               15 are receiving only 48% of a lodestar based on their regular hourly rate ($203 versus $425). (Messing

               16 Decl., ¶¶ 15, 20.) Thus, whereas plaintiffs’ lodestar was calculated at rates of up to $400 per hour,

               17 fees at the rate of up to $600, and more, have been recognized as reasonable for attorneys handling

               18 FLSA cases in this District. (Slezak, supra, at *7; Bellinghausen, supra [in a California wage and
               19 hour case, hourly rate of $650 for partner with 16 years of experience, $425 to attorney with 6 years’

               20 experience].) In Alder v. County of Yolo, supra, Judge Vince Chhabria recently awarded fees to

               21 these same counsel based on rates of up to $460 per hour. (Messing Decl., ¶¶ 32 -- 35.)

               22              This case, as with many FLSA collective action cases, was handled on a contingency basis,

               23 so Plaintiffs’ lawyers assumed all of the risk. As a society we must encourage competent attorneys

               24 to vindicate rights on behalf of employees, current counsel will take less from this case than if they

               25 had declined to represent the class and simply taken regular paid hourly work. Law firms take

               26 contingency cases if the risk of no recovery is offset by the likelihood of significant recovery over
               27 and above their regular rate for hourly work. Here, despite achieving an excellent result for

               28 plaintiffs, counsel will reap no windfall.           That is not to complain; after all, as explained,
MESSING ADAM &
  JASMINE LLP         00060292-12                                        20
ATTORNEYS AT LAW
                         NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 29 of 31


                   1 compromises were necessary by the plaintiffs, plaintiffs’ counsel and the defendants, in light of the

                   2 uncertainties of this litigation.

                   3 C.         The Settlement Agreement Rectifies The Concerns Raised By The Court
                   4            The following chart comparing the two Settlement Agreements demonstrates that the new

                   5 proposed damages and allocations satisfy the Court’s concerns.

                   6                                                   Oct. 23, 2017    September 5, 2018
                                                                        Settlement            Settlement
                   7                              Flores claim            $ 156,000            $ 227,000
                   8                             Canine claim             $ 20,000             $ 25,000
                                               Damages Total              $ 176,000            $ 252,000
                   9                       Incentive payments             $ 4,000              $ 6,000
                                                Statutory fees            $ 150,000            $ 192,000
               10                            Contingency Fees             $ 45,000             $        0
               11                        Fees and Costs Total             $ 195,000            $ 192,000
                                                         Total            $ 375,000            $ 450,000
               12               The September 5, 2018 settlement allocates $258,000 to Plaintiffs’ damages and $192,000
               13 to Plaintiffs’ attorneys’ fees, which includes $67,551.56 in costs. (Messing Decl., ¶¶ 18, 19, Exh.

               14 4.)

               15 D.            Addressing The Court’s Concern, Plaintiffs’ Attorneys’ Fees In The New Settlement
                                Agreement Are Fair And Reasonable
               16
                                The Parties’ Revised Settlement Agreement resolves the Court’s questions concerning
               17
                       Plaintiffs’ attorneys’ fees. The prior settlement agreement was disfavored by the Court as it was
               18
                       contingent on a fee arrangement which pushed Plaintiffs’ counsel’s fees above 50 percent of the
               19
                       total settlement as it allowed Plaintiffs’ counsel to receive both statutory and contingency fees.
               20
                       (Ibid.) The new agreement seeks statutory fees, only, and, having been based on the lodestar, is
               21
                       presumptively reasonable under the authorities cited above. It is also comparable with awards in
               22
                       other similar matters. (Messing Decl., ¶¶ 30 – 33, Exhs. 7 – 10.)
               23
                                                                         VI.
               24
                                                                  CONCLUSION
               25
                                The Parties wish to avoid incurring further litigation costs and expenses to resolve these
               26
                       bona fide disputes. The settlement amount is based on an understanding that the case will not be
               27
                       further litigated. The Parties’ settlement is fair, reasonable, and adequate to all concerned in that
               28
MESSING ADAM &
  JASMINE LLP          00060292-12                                       21
ATTORNEYS AT LAW
                          NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 30 of 31


                   1 the opt-in plaintiffs would most likely not obtain a better outcome if they were to litigate and

                   2 prevail on all of the disputed issues. However, further litigation would increase fees and costs and

                   3 would delay payment to the opt-in Plaintiffs. Accordingly, the Parties jointly request that the

                   4 Court approve the Settlement Agreement, Notice, and related documents.

                   5

                   6 Dated: October 29, 2018                       MESSING ADAM & JASMINE LLP

                   7

                   8
                                                                   By          /s/ Steven Kaiser
                   9                                                                    GARY M. MESSING
                                                                                        JASON H JASMINE
               10                                                                        STEVEN KAISER
                                                                                         D. PAUL BIRD II
               11
                                                                        Attorneys for Plaintiffs MARK KERZICH and
               12                                                       TIMOTHY WERTZ, et al.

               13 Dated: October 29, 2018                          RENNE SLOAN HOLTZMAN SAKAI LLP

               14

               15
                                                                   By          /s/ Arthur P. Hartinger
               16                                                                    ARTHUR A. HARTINGER
                                                                        Attorneys for Defendants COUNTY OF
               17                                                       TUOLUMNE
               18
               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
MESSING ADAM &
  JASMINE LLP          00060292-12                                      22
ATTORNEYS AT LAW
                          NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
                       Case 1:16-cv-01116-DAD-SAB Document 71 Filed 10/29/18 Page 31 of 31


                   1                                         [PROPOSED] ORDER
                   2            The Court carefully reviewed the Notice of Motion and Joint Motion for Order to Approve

                   3 Settlement of Action Under Fair Labor Standards Act and Dismiss Matter with Prejudice

                   4 (“Motion”) and proposed Order, the Settlement Agreement, and relevant Exhibits.

                   5            Based upon a review of the record, and good cause appearing,

                   6            IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows;
                   7            1.     The Settlement Agreement, which is incorporated herein by reference, is approved

                   8 as fair, reasonable and just in all respects as to the Plaintiffs and the Parties shall perform the

                   9 Settlement Agreement in accordance with its terms;

               10               2.     The Notice of Collective Action Settlement Claim Form and Release to be sent to

               11 all Plaintiffs, attached as Exhibit C to the Settlement Agreement and incorporated herein by

               12 reference, is approved.

               13               3.     The Court reserves jurisdiction over this Action for the purposes of enforcing the

               14 Settlement Agreement;

               15               4.     The Court has made no findings or determination regarding the law, and this

               16 Motion and any Exhibits and any of the other documents or written materials prepared in

               17 conjunction with this Motion and Order shall not constitute evidence of, or any admission of, any

               18 violation of the law;
               19               5.     Simpluris, Inc. will administer the issuance of the Claim Form and Release to all

               20 Plaintiffs, receive and process completed Claim Form and Releases, issue payments to Plaintiffs

               21 with appropriate withholdings, issue payments to Plaintiffs’ counsel, and otherwise manage the

               22 Settlement Amount as set forth in the Settlement Agreement.

               23               IT IS SO ORDERED.
               24 Dated: _________________, 2018

               25

               26
               27                                                                   HON. DALE DROZD
                                                                              UNITED STATES DISTRICT JUDGE
               28
MESSING ADAM &
  JASMINE LLP          00060292-12                                       23
ATTORNEYS AT LAW
                          NOTICE OF MOTION AND JOINT MOTION FOR ORDER TO APPROVE REVISED FLSA SETTLEMENT
